Case 2:17-cr-00330-JCZ-KK Document 145 Filed 04/27/21 Page 1 of 2 PageID #: 749




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                LAKE CHARLES DIVISION


 UNITED STATES OF AMERICA                              CASE NO. 2:17-CR-00330-01

 VERSUS                                                JUDGE ZAINEY

 JAVIER MUNOZ (01)                                     MAGISTRATE JUDGE KAY

                                   RULING AND REASONS

          Before the Court is a letter dated March 14, 2021, authored by Defendant, Javier Munoz

 wherein he requests that the Court “adjust the fee status of this case to reflect the undersigned’s

 In Forma Pauperis status” . . . The Court will consider the letter as a Motion for

 Reconsideration of the undersigned’s Order striking Munoz’s Motion to Proceed in Forma

 Pauperis. 1

          On December 18, 2020, Defendant filed a Notice of Appeal. 2 Shortly thereafter a Fee

 Letter was issued by the Clerk of Court requesting payment of the appeal filing fee. 3 Defendant

 then filed a Motion to Proceed In Forma Pauperis on Appeal. 4 The Clerk of Court issued a

 Notice of Deficiency 5 as to that motion because Defendant failed to include his prison account

 accompanied by an officer’s signature, nor did he provide a certified copy of the applicant’s

 prison trust fund account as required by 28 U.S.C.A § 1915. Because Munoz failed to correct

 the deficiency, his Motion to proceed In Forma Pauperis on Appeal was Stricken. 6




 1
   Doc. 134.
 2
   Doc. 129
 3
   Doc. 130.
 4
   Doc. 131.
 5
   Doc. 132.
 6
   Docs. 131, 133, 134.
Case 2:17-cr-00330-JCZ-KK Document 145 Filed 04/27/21 Page 2 of 2 PageID #: 750




            Defendant relies on Rule 24 of the Federal Rules of Appellate Procedure. Rule 24(a)

 which provides, in pertinent part that:

                    [a] party who was permitted to proceed in forma pauperis in the
                    district-court action, or who was determined to be financially
                    unable to obtain an adequate defense in a criminal case, may
                    proceed on appeal in forma pauperis without further
                    authorization, unless:

                            (A) the district court- - before or after the notice of appeal
                    is filed- - certifies that the appeal is not taken in good faith or
                    finds that the party is not otherwise entitled to proceed in forma
                    pauperis and states in writing its reasons for the certification or
                    finding; or

                           (B) a statute provides otherwise.

            Munoz has appealed to the Fifth Circuit regarding this Court’s denial of his Motion for

 Compassionate Release. 7 Munoz’s Motion for Compassionate Release is criminal, therefore

 Rule 24 provides that he may procced on appeal in forma pauperis without further

 authorization. Accordingly,

            IT IS ORDERED that Munoz’s Motion to Reconsider is hereby GRANTED, and the

 Docket Clerk is instructed to change his fee status in accordance with Rule 24 of the Federal

 Rules of Appellate Procedure.

            THUS DONE AND SIGNED in New Orleans, Louisiana on this 27th day of April,

 2021.


                                           _______________________________________
                                           JAY C. ZAINEY
                                           UNITED STATES DISTRICT JUDGE




 7
     Docs 128 and 129.

                                                 Page 2 of 2
